87 S.E.2d 18 (1955)
242 N.C. 136
C. T. DAY
v.
ASHEVILLE TOBACCO BOARD OF TRADE, a Corporation.
No. 99.
Supreme Court of North Carolina.
April 20, 1955.
*23 J. Y. Jordan, Jr., Raleigh, Albion Dunn, Greenville, for plaintiff-appellant.
Williams & Williams, Asheville, for defendant-appellee.
WINBORNE, Justice.
Is there error in the denial of plaintiff's prayer for injunctive relief? We hold there is not error.
Attention is directed to the case of Cooperative Warehouse, Inc., v. Lumberton Tobacco Board of Trade, Inc., N.C., 87 S.E.2d 25. While the particular method of allotting selling time in that case is not the same as here, the fundamental principles declared and applied there are determinative here.
In that case this Court in effect holds that the articles of association for the purposes expressed in the charter and bylaws of a tobacco board of trade, organized *24 and existing under and by virtue of G.S.§ 106-465, constitute a contract between it and its members, which imposes certain obligation on the members among themselves and with respect to the corporation, and that, hence, as a consequence of membership in the corporation for mutual benefit, each member is deemed to have consented to all reasonable rules and regulations pertaining to the business which have been properly determined and promulgated. This holding is applicable to case in hand. And plaintiff, as a member of the Asheville Tobacco Board of Trade, Inc., is deemed to have consented to all reasonable rules and regulations pertaining to the business of selling tobacco at auction on warehouse floors.
Also, in the Cooperative case, supra, this Court holds, in effect, that the authority granted to tobacco boards of trade, under and by virtue of the provisions of G.S. § 106-465, as amended, to make reasonable rules and regulations for the economical and efficient handling of the sale of leaf tobacco at auction on the warehouse floors in the towns and cities in North Carolina in which an auction market is situated, is sufficiently broad to include the authority to make reasonable rules and regulations in respect to "allotment of sales time". What is said there relative thereto is applicable here. Therefore, this Court now holds in the case in hand that the by-laws of the Asheville Tobacco Board of Trade, Inc., adopted at, and pursuant to the meeting on 2 October, 1954, are within the power and authority so vested in it.
True, the act, G.S. § 106-465, does not authorize the organization of any association having for its purpose the control of prices or the making of rules and regulations in restraint of trade, but the findings of fact do not reveal any invasion of this limitation.
Moreover, the court below finds as a fact that plaintiff was present at the meeting of 2 October, 1954, and participated therein, and did not make any protest as to the regularity or validity of the meeting, or of the notice thereof. This fact dispenses with notice to him. Hill v. Atlantic & N. C. R. Co., 143 N.C. 539, 55 S.E. 854, 9 L.R.A.,N.S. 606.
And there is nothing in the findings of fact tending to show that the Asheville Tobacco Board of Trade, Inc., in considering subject of selling time was required to adopt any particular plan. It would seem to follow, therefore, that the standard of the rules and regulations adopted would be gauged by their reasonableness. And the rule by which the allotment was made to plaintiff by the Board appears fair and equitable. Indeed, it does not appear that there is any restraint of trade in the rule.
Hence, in the light of the facts found by the court below, the conclusion reached appears to be correct.
It is noted that defendant moved to dismiss the appeal for failure of plaintiff to comply with Rules 19(3) and 28 of this Court in respect to assignments of error. But since the case is of public interest, the Court has of its own motion elected to treat the appeal on its merit, for which reason the motion to dismiss is not considered, and is denied.
The judgment below is
Affirmed.
BARNHILL, C. J., and DEVIN, J., took no part in consideration or decision of this case.